INGRAHAM, P. J.,
dissents on defendant’s appeal, upon the ground that the complaint alleges that plaintiff was not at a crossing, but was walking “along one of the defendant’s main tracks at a point to the westward of the said Belmont avenue, in order to get to his home,” and in this position the defendant owed him no duty of care, and upon the further ground that it appears from the complaint that the proximate cause of the accident was the plaintiff’s catching his foot in the track, and not any negligence of the defendant in operating its road.